The question presented for adjudication in this case is, whether the delivery of this assignment executed by the Sheridans, but not acknowledged, with the delivery of the possession of the property to the plaintiffs under the assignment, passed the title to them, so that they can hold it against the defendant's levy on the attachment against Sheridans, in favor of Phelps and others. The question depends entirely upon the construction to be put upon the first section of the act of April 13, 1860 (Laws of 1860, chap. 348), which declares that "every conveyance or assignment made by a debtor or debtors of his, her, or their estates, real or personal, or both, in trust to an assignee or assignees, for the creditors of such debtor or debtors, shall be in writing, and shall be duly acknowledged before an officer authorized to take the acknowledgment of deeds, and that the certificate of such acknowledgment shall be duly indorsed upon such conveyance or assignment, before the delivery thereof to the assignee or assignees therein named." *Page 198 
(Laws 1860, chap. 348.) The argument of the appellant's counsel is, that this statute is merely directory, and leaves the former common law in full force, and this argument is sought to be maintained upon some quite elementary principles in the construction of statutes. We are referred to Dwarris, Sedgwick and Smith on the construction of statutes for the doctrine that an affirmative statute does not take away the common law. This rule cannot be denied or questioned at this day, for it has been too well and too long established. The language of Lord COKE, that a statute made in the affirmative, without any negative expressed or implied, does not take away the common law, is now elementary. (2 Just. 200; Stafford v. Ingersol, 3 Hill, 41;Clark v. Brown, 18 Wend. 220; Almy v. Harris, 5 Johns. 175; Wood v. Chapin, 12 N.Y. 521, 526; Hall v. Tuttle, 6 Hill, 42; Dwarris on Stat. 638; Smith's Com. on Stat. Law, p. 771, § 660.) The rule has sprung up under the decisions in regard to remedies, and all that is held is, that if the statute gives a new remedy, and is merely affirmative in its terms without any negative, express or implied, it does not take away the common law remedy.
The rule has no application to a case like the present. If the legislature were to enact a statute expressly declaring that every conveyance of real estate shall be written or printed on parchment, it cannot be doubted that a deed written on common paper would not answer. Our present statute says, that every grant in fee or of a freehold estate shall be subscribed and sealed by the grantor. (1 R.S. 738, § 137.) There are no negative words and no declarative words that the deed shall be inoperative if not sealed, and yet it has never been doubted that the seal is essential to give it validity. The fundamental mistake with the appellant's argument is in treating this as merely an affirmative, declaratory statute. It is no such thing. It introduces a new law in regard to assignments. It requires every assignment, whether of real or personal property, to be acknowledged before an officer, authorized to take acknowledgments, before delivery, and the certificate of acknowledgment to be indorsed upon *Page 199 
the assignment. The language is peremptory. Every assignment, etc., shall be acknowledged before delivery. This, as I have already said, introduces a new rule of law in regard to assignments. It is a maxim of the law, that if an affirmative statute, which is introductive of a new law, direct a thing to be done in a certain manner, that thing shall not, even although there are no negative words, be done in any other manner. (Dwarris on Stat. 10; 9 Law Lib. 641, marg. p.; Smith's Com. on Stat. Law, p. 778, § 665.)
This statute declares, that every assignment in trust for the benefit of creditors shall be acknowledged before delivery. It is only necessary to say, that no assignment can be delivered without being acknowledged, without violating the plain mandates of this statute, to perceive that this statute itself contains a clear negative against an assignment being made in any other way.
It is very clear to my mind, that a negative of the right to make an assignment in any other manner is implied in the very language of the statute, for when the statute declares, in terms, that every assignment shall be acknowledged before delivery, it, by necessary implication, provides, that no assignment shall be delivered without acknowledgment. It clearly denies, and withholds the right, which before existed, to dispense with the acknowledgment.
We are referred to the several adjudged cases, holding some of the subsequent sections of this act to be merely directory. The case of Juliard v. Rathbone et al. (39 Barb. 97) holds, that the provisions, requiring the assignor within twenty days after the date of the assignment to make and deliver to the county judge an inventory of his debts and assets, were merely directory as to time, and if made after the expiration of the twenty days, it was good. The case also holds, that section three, requiring the assignee within thirty days after the date of the assignment to give a bond for the faithful discharge of his duties, was so far directory, that his omission to give it within the thirty days would not invalidate the assignment. This case was rightly decided, and has been affirmed by several subsequent cases. (Van *Page 200 Vleet v. Slauson, 45 Barb. 317; Evans v. Chapin, 20 How. 289; Barbour v. Everson, 16 Abbott, 366.) These cases were well decided, and repose upon the soundest principles of statute construction. The section which requires the assignor within twenty days to make out an inventory of his debts and assets, and deliver the same to the county judge, containing no negative words against the exercise of the right to make it afterward, was held to be merely directory as to time, as the statute was entirely silent as to the effect of the omission to do so. The same was also held in regard to the omission to give the bond within thirty days. These cases, however, were also placed upon another ground that, as the assignments were properly executed, and duly acknowledged and delivered, and possession of the property taken by the assignees, the title of the property passed, and no omission of the assignor, nor his absolute refusal even to make the inventory within the twenty days, could invalidate the assignment, upon the familiar principle that no acts of the assignor, after the assignment has been executed and delivered, and possession of the property taken by the assignees, or any omission on his part, can invalidate the assignment. (4 Johns. Ch. 135; 1 Duer, 58; 20 N.Y. 15; 5 Seld. 142, 152; Burrill on Assignments, 304, 306, 308, 309; 6 Barb. 91, 94; 33 id. 127, 135; 24 id. 105; 32 id. 126; 39 id. 102; Burrill on Assignments [3d ed.], 442.) This rule applies with equal force to the assignees, if the assignment was valid in creation, having been honestly and properly executed and delivered, no subsequent illegal acts, either of omission or commission, can in any manner invalidate it. The omission or refusal of the assignee to give the inventory, which the statute makes it his duty to do, might, perhaps, be treated as refusal to serve: at any rate, it would furnish good ground for his removal by the court, and the appointment of a receiver to execute the assignment. (5 Seld. 176; 2 Barb. S.C. 446; 5 Paige, 46; 8 id. 294; 2 Story's Eq. Jur. § 1289; Burrill on Assignments [2d ed.], 507, 568: id. [3d ed.], 573; 39 Barb. 101, 102. *Page 201 
The defendant having seized, taken these goods before this assignment was acknowledged, it follows, that the assignees could not hold these goods as against these attaching creditors, and that judgment of the Supreme Court was right, and should be affirmed.
All concur.
Judgment affirmed. *Page 202